

116 HR 2635 IH: Promoting Reentry Through Education in Prisons Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2635IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Cummings (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to establish an Office of Correctional Education, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Reentry Through Education in Prisons Act of 2019 or the PREP Act. 2.Findings; purpose (a)FindingsCongress finds the following:
 (1)Over the course of an 8-year-period following the release of individuals from Federal prisons, the United States Sentencing Commission found that 49.3 percent of such individuals were rearrested, 31.7 percent were reconvicted, and 24.6 percent were reincarcerated.
 (2)The Bureau of Justice Statistics found that over a similar time period as described in paragraph (1), 83 percent of people released from State prisons were rearrested.
 (3)A broad spectrum of correctional education programming can prepare individuals for the contemporary workforce pre-release, ensuring that upon release the individuals are best situated to be productive members of their communities.
 (4)Education for people in prisons has a clear public safety benefit, reducing recidivism rates by over 43 percent.
 (5)Employment is 13 percent higher for individuals who participated in either academic or vocational programs in prison, and 28 percent higher for individuals who participated in vocational programs alone.
 (6)During the first 3 years after an individual is released, each dollar spent on funding prison education programs reduces incarceration costs by 4 to 5 dollars.
 (7)Correctional education helps to improve the safety of the prison environment, not only for incarcerated individuals, but also for correctional officers and prison staff.
 (8)A 2016 analysis of the Bureau of Prisons education programs found that the Bureau of Prisons spends 20 percent as much on inmate education as the nearest sized State prison systems and experiences a proportionally low return.
 (9)The 2016 analysis described in paragraph (8) also found that the Bureau of Prisons lacked the staff, programmatic strategy and alignment, budget, assessment, and educational support to effectively administer educational programs.
 (b)PurposeThe purpose of this Act is to create a dedicated office within the Bureau of Prisons to— (1)improve the correctional educational programming provided by the Bureau of Prisons;
 (2)ensure access to quality programs across all Federal penal and correctional institutions; (3)create partnerships with education providers to offer quality programs; and
 (4)create a repository of research and best practices to State and local correctional institutions. 3.DefinitionsIn this Act:
 (1)Assistant DirectorThe term Assistant Director means the Assistant Director for Correctional Education appointed under section 4142(b) of title 18, United States Code, as added by this Act.
 (2)DirectorThe term Director means the Director of the Bureau of Prisons. 4.Office of Correctional Education (a)In generalPart III of title 18, United States Code, is amended by inserting after chapter 307 the following:
				
					308Education
						
							Sec. 
							4141. Definitions.
							4142. Office of Correctional Education.
							4143. Federal Correctional Education Program.
 4141.DefinitionsIn this chapter: (1)Assistant DirectorThe term Assistant Director means the Assistant Director for Correctional Education appointed under section 4142(b).
 (2)DirectorThe term Director means the Director of the Bureau of Prisons. (3)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
 (4)High school diplomaThe term high school diploma has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
							4142.Office of Correctional Education
 (a)PurposesThe purposes of this chapter are to— (1)ensure that all Federal penal and correctional institutions provide quality educational programs for incarcerated individuals;
 (2)be a nationwide repository for research, policies, and best practices in correctional education; and
 (3)offer training and technical assistance for State prison systems. (b)Establishment of the Office of Correctional EducationThe Director shall establish within the Bureau of Prisons an Office of Correctional Education, which shall be headed by an Assistant Director for Correctional Education appointed by the Director.
 (c)Functions of the Office of Correctional EducationThe Office of Correctional Education required to be established under this section shall ensure the provision of educational services for incarcerated individuals in all Federal penal and correctional institutions, including programs such as adult literacy, basic skills development, education toward a regular high school diploma or its recognized equivalent, postsecondary education, workforce development, that leads to an industry-recognized credential, a certificate, or an associate degree, pre-apprenticeships, registered apprenticeships, career and technical education, and expanded opportunities for individuals with a disability, including by—
 (1)implementing the Federal Correctional Education Program under section 4143; (2)coordinating and standardizing quality, evidence-based, and effective education programs and services across all Federal penal and correctional institutions;
 (3)coordinating relevant Federal agencies in providing quality educational services, including by consulting with the Office of Career, Technical, and Adult Education of the Department of Education;
 (4)coordinating with the Secretary of Veterans Affairs to identify and provide information to incarcerated veterans regarding potential eligibility for educational assistance under laws administered by the Secretary, including educational assistance under chapters 30 and 33 of title 38, United States Code;
 (5)conducting research and issuing reports on correctional education best practices, particularly as it relates to pedagogy and instruction of incarcerated people;
 (6)providing training and technical assistance for State prison systems to improve correctional education; and
 (7)coordinating with the Bureau of Justice Statistics, the National Institute of Justice, National Center for Education Statistics, the National Institute of Corrections, and other relevant agencies as designated by the Assistant Director in collecting and reporting Federal and State data on—
 (A)the number of individuals who enroll in and complete a correctional education program, including a career and technical education sequence, earn a regular high school diploma or its recognized equivalent, or enroll in and earn a postsecondary degree or certificate, while incarcerated;
 (B)the number of individuals who do not complete an education program described in subparagraph (A) and the reasons for non-completion;
 (C)any State or Federal prohibitions or limitations on employment for individuals with felony convictions;
 (D)the correlation between participating in or completing a program described in subparagraph (A) and continued educational enrollment, both in-custody and post-release;
 (E)the correlation between participating in and completing a program described in subparagraph (A) with post-release outcomes, including job placement, job retention, and recidivism;
 (F)the correlation between participating in and completing a program described in subparagraph (A) with in-custody outcomes, including enrollment in other education or training programs and reduction in citations;
 (G)the impact of the correlation described in subparagraphs (C) and (D) on overall corrections spending through factors such as—
 (i)impacts on recidivism; (ii)spending on Federal penal and correctional institutions and State prisons; and
 (iii)other relevant factors; and (H)other relevant data.
									4143.Federal Correctional Education Program
 (a)DefinitionsIn this section: (1)Demonstrated effectivenessThe term demonstrated effectiveness means the past effectiveness of an eligible provider demonstrated by providing—
 (A)performance data on its record of improving the skills of eligible students, particularly eligible individuals who have low levels of literacy, in the content domains of reading, writing, mathematics, English language acquisition, and other relevant subject areas; and
 (B)information regarding its outcomes for participants related to program completion, employment attainment, pursuit of additional education, and other relevant factors.
 (2)Eligible providerThe term eligible provider means an organization that has demonstrated effectiveness in providing programs such as adult literacy, basic skills development, education toward a regular high school diploma or its recognized equivalent, postsecondary education, workforce readiness, apprenticeships, career and technical education, and programing individuals with learning disabilities, which may include—
 (A)an institution of higher education; (B)a local educational agency;
 (C)a community-based organization or faith-based organization; (D)a volunteer literacy organization;
 (E)a public or private nonprofit agency; (F)a nonprofit institution that is not described in subparagraphs (A) through (E) and has the ability to provide adult education and literacy activities to eligible individuals;
 (G)a consortium or coalition of the agencies, organizations, and institutions described in any of subparagraphs (A) through (F); and
 (H)a partnership between an employer and an entity described in any of subparagraphs (A) through (G). (3)Eligible studentThe term eligible student means an individual who is incarcerated in a Federal correctional facility.
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (5)ProgramThe term Program means the Federal Correctional Education Program required to be established under subsection (b)(1).
								(b)Authorization
 (1)In generalThe Assistant Director shall establish a Federal Correctional Education Program to develop and support partnerships between eligible providers and Federal correctional facilities to provide quality educational opportunities to facilitate successful community reintegration.
 (2)Selection of eligible providersThe Assistant Director shall select eligible providers to partner with Federal correctional facilities to develop quality programs for eligible students, which shall include correctional education programs, such as—
 (A)adult literacy; (B)basic skills development;
 (C)education toward a regular high school diploma or its recognized equivalent; (D)postsecondary education;
 (E)workforce development that leads to an industry recognized credential, a certificate, or an associate degree;
 (F)apprenticeships; and (G)career and technical education.
 (3)Quality programsWhen determining which eligible providers will be selected for participation in the Program, the Assistant Director shall—
 (A)consider the evidence that an eligible provider demonstrates a strong record on student outcomes and successful community reintegration that shall include—
 (i)high rates of program completion; (ii)a demonstrated record of a reduction in recidivism rates, if available;
 (iii)success in securing employment, if available; (iv)employment retention, if available;
 (v)housing stability, if available; and (vi)other relevant factors; and
 (B)give preference to eligible providers that demonstrate success in the categories described in subparagraph (A).
 (4)Diploma millsThe Assistant Director will prevent diploma mills (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) from participating in the Program.
								(c)Participation by eligible providers
 (1)In generalAn eligible provider that desires to participate in the Program under this section shall— (A)develop a quality program, in coordination with the Federal correctional facility with which the institution is in partnership, for eligible students, in which the Federal correctional facility shall administer the logistics of the program, such as—
 (i)scheduling; (ii)location and space;
 (iii)security; and (iv)other logistical factors;
 (B)ensure that all eligible students without a verifiable high school diploma or its recognized equivalent receive adult literacy, basic adult education, skills development, and education toward a regular high school diploma or its recognized equivalent; and
 (C)prioritize workforce development programs that prepare eligible students for in-demand sectors or occupations from which they are not legally barred from entering due to restrictions on formerly incarcerated individuals obtaining any necessary licenses or certifications for those occupations, and in doing so, providers shall—
 (i)consider State licensing requirements, administrative barriers, and waiver provisions that will impact eligible students in certain occupations when designing their programs; and
 (ii)inform eligible students prior to participation in programs of potential prohibitions or limitations to licensing or employment upon release depending on the program offered and the States in which eligible students settle.
 (2)Information to eligible studentsEligible providers that participate in the Program under this section shall, as applicable— (A)disclose to eligible students and the Office of Correctional Education information about any part of the academic program developed under this section that, by design, cannot be completed while a student is incarcerated, as well as the options available for an eligible student to complete any remaining program requirements post-release;
 (B)offer eligible students who are released while in enrolled in correctional education the opportunity to continue the students’ enrollment in the academic program and transfer credits earned if the student is released from the Federal correctional facility prior to completion of the correctional education program;
 (C)inform eligible students of the academic and financial aid options available if the students are not able to complete the academic program while incarcerated, including whether the eligible students can continue in the program after release, transfer credits earned in the program to another program offered by the institution, or transfer credits earned in the program to another institution of higher education;
 (D)for eligible students who wish to continue their education upon release— (i)offer academic advising; and
 (ii)offer appropriate financial aid counseling, including Federal and State financial aid and student loan counseling; and
 (E)offer eligible students career counseling and job placement assistance upon correctional education program completion and release from custody.
 (3)Information to the Office of Correctional EducationAn eligible provider that participates in the Program under this section shall submit to the Assistant Director—
 (A)a plan for providing academic and career guidance to eligible students, as well as transition services, to support successful community reintegration of such students; and
 (B)relevant information about the eligible students participating in the Program it relates to subparagraph (A).
 (d)Technical assistanceThe Assistant Director shall work with relevant Federal agencies to provide technical assistance to eligible providers, and the Federal correctional facilities with which they are in partnership, developing new quality academic programs for eligible students, or expanding existing programs.
							(e)Annual report
 (1)In generalAn eligible provider that participates in the Program, working with the Federal correctional facility with which it is in partnership, shall submit to the Assistant Director an annual report on the provider’s academic program for eligible students, including implementation and results.
 (2)Contents of reportEach annual report submitted under paragraph (1) shall include information on— (A)courses and programs offered;
 (B)numbers, rates, and types of certificates and degrees awarded; (C)the partnership with the Federal correctional facility, including information on space allocation, resources, staffing, and other relevant information on effective collaboration;
 (D)the effectiveness of the various correctional education program’s length, and the value of credentials or degrees earned with different credit length;
 (E)the variance of different doses or credit length by educational program; (F)the models of instruction, curriculum, and other characteristics of program delivery that are most effective in a correctional environment;
 (G)challenges in providing programs and courses in the prison settings; (H)how such challenges were addressed;
 (I)suggestions for the agency to assist in addressing challenges; (J)impacts on the environment and safety of the correctional facility;
 (K)average and projected costs, overall and per student, of the program; (L)student demographic data, including age, gender, race, ethnicity, and security or custody level; and
 (M)other relevant data. (f)Evaluation (1)In generalThe Assistant Director, in coordination with the National Institute of Corrections and the Secretary of Education, shall conduct an evaluation of the Program that assesses—
 (A)in-custody outcomes, including impacts on tickets, segregation, program participation outside of education, and continued enrollment in correctional education programs;
 (B)post-release outcomes, including— (i)postsecondary enrollment in and continuance of education by eligible students after release;
 (ii)degree attainment from an institution of higher education; (iii)progress toward a degree in credits or time;
 (iv)continued participation in educational programs after release; (v)factors related to the pursuit of education, such as housing attainment; and
 (vi)other relevant factors; (C)safety in correctional facilities;
 (D)the demand for participation in correctional education programs, including the size of waiting lists;
 (E)employment outcomes of participants; (F)impacts on recidivism; and
 (G)other relevant data. (2)DisaggregationThe data collected through the evaluation required under paragraph (1) shall, to the extent practicable, be disaggregated by program provider to facilitate selection of eligible providers under subsection (b).
 (3)Student outcomesThe evaluation described in paragraph (1) shall gather data on eligible students while incarcerated and for the 3- and 5- year periods post-release from incarceration.
 (4)PartnershipThe evaluation described in paragraph (1) shall be conducted in partnership with one or multiple external evaluators.
 (5)PublicationNot later than 180 days after the date on which the evaluations required under paragraph (1) is completed, the Assistant Director shall—
 (A)submit the evaluation, including recommendations for Program improvements, to Congress; and (B)publish the evaluation.
 (g)Matching fundsThe Federal share of the cost of an academic program carried out under this section may not exceed 75 percent of the total cost of the academic program.
 (h)Allocation of fundsFor fiscal years 2020 through 2026, of the amounts appropriated to the Bureau of Prisons, $170,000,000 shall be used to carry out subsection (b)..
 (b)Amendment to duties of the Bureau of PrisonsSection 4042(a) of title 18, United States Code, is amended— (1)in subparagraph (D)—
 (A)by striking (D) establish and inserting (6) establish; and (B)in clause (ii), by striking and at the end;
 (2)by inserting after paragraph (6), as so redesignated, the following:  (7)establish the Office of Correctional Education required under section 4142; and; and
 (3)in subparagraph (E), by striking (E) establish and inserting (8) establish. (c)Table of chapters amendmentThe table of chapters for part III of title 18, United States Code, is amended by inserting after the item relating to section 307 the following:
				
					
						308. Education4141.
			5.Correctional education research, polices, and best practices
 (a)In generalThe Assistant Director, in collaboration with relevant Federal agencies, including the Department of Education, State correctional agencies, State and local correctional institutions, civil rights organizations, criminal justice organizations, and research agencies and organizations, shall establish and maintain a clearinghouse for research, policies, and best practices on quality correctional education programs.
 (b)Information to the publicThe Assistant Director shall maintain information and resources on the public-facing website of the Bureau of Prisons.
			6.Training and technical assistance
 (a)In generalThe Assistant Director shall use funds available to the Bureau of Prisons to provide State correctional institutions with training and technical assistance on developing and implementing policies and procedures for quality correctional education programs.
 (b)PartnershipFederal correctional and penal institutions with correctional education programs established under section 4143 of title 18, United States Code, as added by this Act, may partner with State and local correctional institutions and education providers located in the same State or region to facilitate training and technical assistance to improve the quality of correctional education offered in State prisons.
			7.Correctional education for incarcerated veterans
 (a)In generalThe Secretary of Veterans Affairs, in coordination with the Director and State correctional agencies, shall—
 (1)carry out a program of outreach to inform veterans incarcerated in a Federal or State correctional facility about potential eligibility for educational assistance under laws administered by the Secretary, including educational assistance under chapters 30 and 33 of title 38, United States Code;
 (2)ensure that educational assistance under laws administered by the Secretary is available to a veteran who is incarcerated as described in paragraph (1) and otherwise eligible for the assistance;
 (3)assist each veteran who is incarcerated as described in paragraph (1) and eligible for educational assistance under a law administered by the Secretary by connecting the veteran to one or more quality correctional education programs, including the Federal Correctional Education Program established under section 4143 of title 18, United States Code, as added by this Act, when the veteran is incarcerated in a Federal or State correctional facility that provides one or more correctional education programs that are approved for the use of such assistance;
 (4)provide financial aid counseling related to continued educational enrollment and matriculation post-release; and
 (5)compile and make available to incarcerated veterans a resource guide for incarcerated veterans that includes general information about the availability, post-release, of—
 (A)educational assistance available under laws administered by the Secretary; and (B)job counseling, training, and placement services available under chapters 41 and 42 of title 38, United States Code.
					(b)Limitation on provision of educational assistance
 (1)Monthly housing stipendA veteran with a felony conviction who is incarcerated in a Federal or State correctional facility may not receive, while so incarcerated—
 (A)any monthly housing stipend under section 3313 of title 38, United States Code; or (B)any amount under section 3014 of such title otherwise payable to help meet the veteran's subsistence costs.
 (2)Costs covered by other programsNotwithstanding any other provision of law, the Secretary shall reduce the amount of educational assistance that the Secretary would otherwise provide to a veteran described in paragraph (1) under a law administered by the Secretary for costs of tuition, fees, supplies, books, equipment, and other educational costs relating to pursuing a program of education while incarcerated by an amount equal to the amount that such costs are paid by another Federal, State, or local program.
				